Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-18-2005

In Re: Gen Datacomm
Precedential or Non-Precedential: Precedential

Docket No. 04-1710




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Gen Datacomm " (2005). 2005 Decisions. Paper 1087.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1087


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT




GENERAL DATACOMM
INDUSTRIES, INC.,

                      Appellant,
                                                     No. 04-1710
       v.

JAMES R. ARCARA et al.,

                      Appellees.




                            ORDER AMENDING THE OPINION




May___, 2005.

       It is hereby ORDERED that the concurring opinion in the above-captioned case shall be

amended such that the last sentence of the concurring opinion shall read: “Accordingly, I concur in

judgment of the court, subject to the small reservation noted in footnote 14, supra.”




                                                             Louis H. Pollak, J

Dated: May 18, 2005